Title: To George Washington from Thomas Jefferson, 7 January 1786
From: Jefferson, Thomas
To: Washington, George



Dear Sir
Paris Jan. 7. 178[6]

A conversation with the Count de Rochambeau yesterday obliges me to write a supplementary letter to that of the 4th instant. he informs me that he has had applications for paiment from the person who furnished the badges for the Cincinnati, as well the Americans as French. that this person informed him they were not paid for, that he had furnished them indeed on the application of major L’Enfant, but that he did not do it in reliance on his credit, for that he should not have trusted so much to Major l’Enfant of whose means of paiment he knew nothing, but that he considered himself as working for a society who had delivered their orders thro’ Major l’Enfant, and always expected the Society would see him paid. Count Rochambeau has written to Major l’Enfant, and the answer is that he has never received the whole, nor expects to be able to collect it, & that being without resources he is obliged, as fast as he collects it, to apply it to his own sustenance. Count Rochambeau told the workman he would pay for the badges delivered him for the French officers (I think he said about 40 in number) but that for the others he must apply to the Marquis de la fayette and Count d’Estaing. as L’Enfant’s letter gives room to suppose a misapplication of these monies, and in the mean time the honour of the American officers stands committed, and in danger of being spoken of publicly, I thought it my duty to apprise you of this, that you might take such measures herein as you think best. I have the honour to be with sentiments of the most perfect esteem Dear Sir your most obedient and most humble servt

Th: Jefferson

